DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Specifically, new prior art is relied upon below which teaches a battery cell with a structure more pertinent to the claims as currently amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US Pub 2007/0128513 newly cited) in view of Lim et al. (US Pub 2017/0194606 of record).
In regard to independent claim 1, Hatta et al. teach a battery cell, comprising: an electrode assembly (battery element 59 of cathode, anode and separator); 
a pair of electrode leads (terminals 55a, 55b) electrically connected to the electrode assembly (paragraph [0054-0077], figure 8); a battery case (flexible laminated film 57) configured to accommodate the pair of electrode leads, the battery case having a pair of end surfaces and a first side surface, a second side surface, an upper surface and a lower surface (see figure 9-12, [0078-0086]), the battery case 57 having an accommodation space formed to accommodate the electrode assembly 59, the pair of electrode leads 55a, 55b protruding from one of the pair of end surfaces, the distance between the end surfaces defining a width of the battery cell; and 
a tape (laminated film 41) configured to integrally cover the side surfaces, the upper surface and the lower surface of the battery case, the tape extending over an entire length of the upper surface and an entire length of at least one of the side surfaces (see different embodiments in figures 14-18, a single tape 41 entirely covers upper surface, lower surface, and multiple side surfaces). 
Claim 1 differs in calling for the pair of electrode leads to protruding from respective end surfaces of the battery cell.  However, Lim et al. teach a similar battery cell including an electrode assembly 120 with electrode leads 130, 140 which has a main and auxiliary tapes 162, 164 which covers side, top and bottom surfaces (see previous rejection) and the ability to interchangeably have both electrode leads 130, 140 protrude from a single end surface (figure 6) or have the leads protrude from respective end surfaces (figure 5) as such are alternative electrode lead configurations depending on the structural requirements of the battery cell connections (paragraphs [0056-0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrode leads to protrude from respective surfaces in the battery cell of Hata et al. as such allows for different connection schemes as taught by Lim et al.
In regard to claim 2, Hatta et al. teach the tape: a main tape (such as sealant layer 73, heat bonding layer 74) integrally attached to the side surfaces, the upper surface and the lower surface of the battery case; and a pair of auxiliary tapes (outer packaging layer 72, metal layer 71, bonding layer 75) attached to the main tape and arranged to face the upper surface and the lower surface of the battery case with the main tape being interposed therebetween when the main tape is attached to the battery case (see paragraph [0091-0120] describing the multiple layers of tape; see also embodiments of figure 17 and 18 which obviate the use of multiple individual layers of laminated films).  Lim et al. teach the addition of auxiliary tapes 162, 164 as previously applied.
In regard to claim 3, Hatta et al. teach a wing folding portion (see figure 9, wing of laminated film 57) that is folded at least once is provided to the upper surface and the lower surface of the battery case, and the tape 41 is attached to the wing folding portion (paragraphs [0080-0086]. 
In regard to claim 4, “wherein the tape is attached to at least one surface among the side surfaces, the upper surface and the lower surface of the battery case and then attached to the side surfaces, the upper surface and the lower surface of the battery case by rotating at least one of the battery case and the tape” relates to a product by process limitation (see MPEP 2113) which does not distinguish the claims from the prior art as method of attachment does not distinguish the final structure from that shown in the prior art. 
	In regard to claim 6, Hatta et al. teach all of the tapes 41 are insulating tapes with insulating layers of polymer and sealant (paragraph [0091]).
In regard to claim 11, Hatta et al. teach the tape 41 has a first end and a second end, wherein the first end and second end of the tape are on a same surface of the battery cell 59 (see figure 14B).
In regard to claim 12, Hatta et al. teach the tape 41 has a first end, a second end, a length between the first end and the second end and a width perpendicular to the length, and wherein the width of the tape is less than a width of the battery cell 59 (see figure 14A, the leads 55a, 55b are considered part of the battery cell and therefore the battery element 59 is wider than the tape 41).
In regard to claim 13, Hatta et al. teach the tape 41 includes: a main tape (inner sealant layer 74) attached to the side surfaces, the upper surface and the lower surface of the battery case, the main tape having a first end and a second end; and a pair of auxiliary tapes (outer packaging layer 72, bonding layer 75, metal foil layer 71 etc.) attached to the main tape, the pair of auxiliary tapes spaced from the first end and the second end of the main tape (tape layers are separated from each other by layers 73, 76, see figure 13).
In regard to claim 14, Hatta et al. teach the main tape has a length between the first end and the second end and a width perpendicular to the length, and wherein the width of the main tape is less than a width of the battery cell as applied to claim 12 above.
In regard to claim 15, Hatta et al. teach a width of each of the pair of auxiliary tapes is equal to the width of the main tape (all tapes layers 71-76 are continuously a layer together with the same length and width dimensions, figure 14a)

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hata and Lim as applied to claim 1 or 2 above, and further in view of Tyler et al. (US Pub 2016/0301045 cited in IDS).
In regard to claims 5, 7 and 8, Hata et al. teach the battery cell as applied above but does not teach multiple joined cells.  However, Tyler et al. teach a similar battery cells 52 each within a battery case including protruding electrode leads 62 which are formed into a battery module including a module case (housing 70 - see figure 3) which are stacked on each other such that the side surfaces of the battery cells face each other inside the module case, and wherein, when the plurality of battery cells are stacked, the desirability for an adhesive double sided tape 50 of a first battery cell is adhered to the tape of a second battery cell so that the plurality of battery cells are fixed to each other inside the module case because such maintains the cells in position relative to each other ensuring good electrical connections between the cells for various applications (see paragraphs [0038-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use double sided adhesive tape for the tape of Hata et al. and the arrange the cells into a module as described Tyler et al. as such allows for a battery module with enhanced stability of the electrical connections.
In regard to claims 9 and 10, Tyler et al. teach using the battery module including the double-sided adhesive tape in an electric vehicle (paragraph [0025-0032]) which is considered an energy storage system including a battery rack, comprising: at least one battery module as defined in claim 7; and a rack case (such as the chassis of the vehicle supporting the battery module) configured to accommodate the at least one battery module. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PG Pubs 2021/0043910 and 2012/0219847.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723